DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner makes several observations concerning the limitations of the claims.  First, the examiner is interpreting a “silicone release layer” as requiring organosiloxane components that are already crosslinked/polymerized, as set forth by the applicant (US PGPub 2019/0322905 A1, paragraph 34) and as required by the definition of a “silicone” (a polysiloxane).  Second, the onium photoacid generator acts as a catalyst for the crosslinking reaction in organosiloxane compositions, the merits of which are discussed at length by the silicone release liner prior art, such as for example in US PN 5576356, US PN 6780484, and Stein et al. 1990.  Third, the current claim language requires “wherein the second silicone release layer does not comprise an onium salt photoacid generator”, therefore requiring that the curing chemistry used to achieve the second silicone release layer is not an onium photoacid generator.  In view of the above understanding as to the nature of the claimed limitations, it is the examiner’s position that the prior art fails to disclose or render obvious the method of applicant’s claimed invention, as is explained in further detail below.  
The prior art discloses using onium photoacid generators to created silicone release liners, where the first and second silicone release liners have different compositions and/or organosiloxane curing chemistries (US PN 6780484). Additionally, the prior art (US PN 7754298 B2) discloses the concept of applying a catalyst layer (US PN 7754298 B2, col. 3, line 49-51) adjacent to an organosiloxane .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746